Title: To James Madison from William Taylor, 1 October 1824
From: Taylor, William
To: Madison, James


        
          
            Dear sir,
            Alvarado 1st October 1824
          
          Some important events have taken place in this Country since I last had the pleasure to address you.
          On the 17th. June the war with Gaudalajara which threatened to involve the whole Country in Civil Strife, was successfully terminated by General Bravo, one of the Executive three.
          On the 19th July Iturbide, who had landed at Soto la ma[r]ina, from On board a Brig Merchant Brig, was publickly executed at Padilla the Seat of Gouvernment of New Santender. Some four weeks ago the disturbances of Oajaca were Settled without blood Shed; and about the same time the Celebrated banditti chief Gomez, who infested the high way between the Metropolis and Puebla, robbing, plundering, and murdering at will, in defiance of the attempts of Gouvernment to destroy him—and who is more Commonly Known in this Country by the name of the Capador, for having exercised his talents in that way upon the persons of a number of Spaniards, to whom his mere name is a terror—also withdrew to his retreat in, or near to, the mountain of Popocatopelot, where, with the consent of Gouvernment, as it is said, he is permitted quietly to live. This fellow was Connected with Guadalajara & Oajaca—whose sole object was to destroy the present Gouvemt. for the purpose of replacing Iturbide On the Throne.
          A Civil war having existed for several months in Yucatan, between Campeachy, the principal Sea port, and Merida, the Capital, the former wishing to close their Port, as well as all others in the Province against the Commerce of Spain, in Obedience to the declaracion of war by the Gouvernment, the latter, on the contrary, in defiance of that declaracion, still persisted in Carrying in Commerce with Cuba, thro’ Sisal—gave rise to this Civil war.
          
          To enforce the Laws of the Genl Gouvermt. & to reconcile the contending parties, the Gouvernment appointed General Antonio Lopez de Santana Captain General of Yucatan, who sailed hence for Campeachy on the 12th May last, Where he no sooner arrived than he reinstated all the Spaniards, who had been turned out of office—from thence he proceeded to Marida—and finally opened all the Ports of the Province to the Commerce of Cuba—thus declaring himself a Traitor to his Country and the Cause he had espoused. This event important as it is, seems to have excited no sensation in Mexico—whence I draw the most unfavourable Conclusions.
          In July, the Gouvernor of Tabasco was deposed & sent out of the Province by the Spanish Influence. To restore order, and punish the guilty an Expedition of 300 Troops sailed hence the 12th Augt. They were not permitted to Land, but took possession of a Fort at the Bar of that River, wch. they still occupy.
          There are now but too [sic] parties in the Country the Republicans, and the Bourbonists. The death of Iturbide is too recent to have permitted his Partizans & adherants to determine on which side to arrange themselves. The Clergy & friars will go over in a Body to the Bourbonists. This party will then be Composed of the active wealth, and the learning of the Country, & the influence of the Church, still great to an alarming degree. This party has no ⟨Troops?⟩—no Army, and therefore have no head—but by their Intrigues they are Counterm[in]ing all the Acts of Gouvernment, and silently sapping its very foundation. Spain has only to send an army of 10.000 men and she is again mistress of Mexico. I do not say she would be able to Over run the whole Country, but she would soon be in possession of most of the principal Towns, and Cities. Notwithstanding this situation of affairs—the whole interior presents a Calm only to be equalled by a Gouvernment that has been long, and well established.
          Congress has nearly completed the federal Constitution—and in anticipation have already elected the first President—the result is not yet known here—but General Victoria—is generally supposed to have been the fortunate Candidate, whose character as well as that of Genl. Santana, I believe I introduced to your notice on a former Occasion. With my respectful remembrances to Mrs. Madison, and best wishes for the continuance of your good health, I remain Dr. sir, Very Respectfully yr. mo. obt. St
          
            William Taylor
          
        
        
          The minister, Dr. Pablo Obregon, from this country to the U. S. sail’d from Sacrifices a few days ago for N. York. He is modest, amiable, not without merit—and of great firmness—but in Diplomacy a mere child. He was Deputy in Congress When Iturbide was President of the Regency, & Generalissimo of the Army. The latter on entering Congress Hall, seated himself in the chair intended for the President of that Body—on which

the former arose and told him that that chair was intended for the President of Congress, and not for the Generalissimo of the army. Iturbide never forgave him—but never molested him.
          
            W. T.
          
        
      